Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Information Disclosure Statement
IDS filed on 03/24/2022 has been entered.
Status of the Claims
Claim 5 has been cancelled; Claims 1-2 and 7-8 have been amended; Claims 1-4 and 6-9 remain for examination, wherein claims 1 and 7 are independent claims. It is acknowledged of the receipt of the Applicant’s “Terminal Disclaimer” filed on 4/15/2022, which has been approved on 4/15/2022.

Previous Rejections/Objections
Previous rejection of Claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 4/15/2022.
Previous rejection of Claim(s) 1-2, 4 and 6-9 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (JP 09118950 A, with on-line English translation, thereafter JP’950) in view of Murota et al (JP 2007119850 A, with on-line English translation, thereafter JP’850) has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 4/15/2022.
Previous rejection of Claim(s) 7-9 under 35 U.S.C. 103 as being unpatentable over JP’950 in view of JP’850 and Ueda et al (US 2014/0096875 A1, corresponding to US 9,938,599 B2, thereafter PG’875) has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 4/15/2022.
Previous rejection of Claims 1-4 and 6-9 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-7 of copending application No. 16/471,296 (US-PG-Pub 2019/0390293 A1) has been withdrawn in view the Applicant’s “Terminal Disclaimer” filed on 4/15/2022, which has been approved on 4/15/2022.

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the instant independent claims 1 and 7, the recorded reference(s) does not specify the claimed wear resistant steel with arsenic (As) as an essential element and microstructure, and properties as recited in the instant claim 1 and related process in claim 7. The claims 2-4, 6, and 8-9 depend on claims 1 and 7 separately, these claims also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734